*845Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howard William Van Allen petitions for an extraordinary writ, seeking an order directing a variety of actions related to the 2016 general election.* We conclude that Van Allen is not entitled to the relief he seeks. Accordingly, we deny Van Allen’s motion for certification to the Supreme Court and his petition for an extraordinary writ. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 Van Allen, a pro se litigant, may not represent the interests of the Natural Born Citizen Party National Committee and its members, as he attempts to do. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.1975). Accordingly, we consider Van Allen to be the sole petitioner.